DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-39 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 05/03/2022, have been fully considered but they are moot in view of new grounds of rejections. The reasons set forth below.

Drawings
The formal drawings received on 10/28/2020 have been entered.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claim 28, only limitation “The method of claim 27” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “wherein the predetermined rules include a default BIOS option for the BIOS configuration if a match between the selection input and BIOS configuration file is not found” is neither required to be executed nor disclosed by the cited prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-39 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,951,471. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the Instant Application (Appl. No. 17/082,775) are obvious variant of claims of U.S. Patent No. US 10,951,471.
Instant Application (Appl. No. 17/082,775)
U.S. Patent No. US 10,951,471
Claim 21. A method for configuring the basic input output system (BIOS) of nodes in a networked cluster, the method comprising:
establishing a connection between a deployment server and each of the nodes via a network, wherein the deployment server is operable to access a plurality of stored different options for BIOS configurations, wherein each of the BIOS configurations includes a BIOS boot specification order for a plurality of hard drives on the node and a BIOS boot specification order for a plurality of network devices accessible by the node; 
selecting at least one of the accessible BIOS options for at least one BIOS configuration for each of the nodes via an intelligent engine executed by the deployment server based on a predefined rule; powering up each of the nodes in the networked cluster via the deployment server after selection of the BIOS configuration options; and applying the selected BIOS configuration options to the BIOS for each of the nodes via the deployment server.

Claim 27. The method of claim 25, wherein the deployment server includes BIOS configuration files including the plurality of files, and wherein based on the selection input, the deployment server searches the BIOS configuration file for a matching file to the selection input.

Claim 28. The method of claim 27, wherein the predetermined rules include a default BIOS option for the BIOS configuration if a match between the selection input and BIOS configuration file is not found.

Claims 32, 22. The system of claim 31, wherein the BIOS configuration is a boot up source.

Claims 23, 33. The method of claim 22, wherein the corresponding BIOS options include a memory on the node, a removable memory device, and a network storage device.

Claim 34. The system of claim 32, further comprising a display coupled to the deployment server, wherein the deployment server generates an interface on the display, the interface including the plurality of options in the order, and an input mechanism to select one of the plurality of options.
Claim 24. Claim 24 is substantially similar to claim 34.

Claim 35. The system of claim 34, wherein the interface includes a selection input to allow a user to select a BIOS configuration for at least one of the nodes, and wherein the predefined rules follow the selected BIOS configuration.
Claim 25. Claim 25 is substantially similar to claim 35.

Claim 37. The system of claim 35, wherein based on the selection input, the deployment server searches the BIOS configuration file for a matching file to the selection input.

1. A method for configuring the basic input output system (BIOS) of nodes in a networked cluster, the method comprising: 
establishing a connection between a deployment server and each of the nodes, wherein the deployment server is operable to access a plurality of stored different options for BIOS configurations, wherein the deployment server includes BIOS configuration files; selecting at least one of the accessible BIOS options for at least one BIOS configuration for each of the nodes via an intelligent engine based on a predefined rule, wherein the corresponding BIOS options include a memory on the node, a removable memory device, and a network storage device; configuring the BIOS for each of the nodes according to the selected BIOS option; generating an interface on a display, the interface including the plurality of options in the order, and an input mechanism to select one of the plurality of options, wherein the interface includes a selection input to allow a user to select a BIOS configuration for at least one of the nodes, and wherein the predefined rules follow the selected BIOS configuration, and wherein the BIOS configuration is a boot up source; based on the selection input, searching the BIOS configuration files for a matching file to the selection input via the deployment server; and selecting one of the plurality of options based on a preselected order of accessible BIOS options for the BIOS configuration via the predetermined rules, if a match between the selection input and BIOS configuration files is not found.

5. The method of claim 1, wherein each of the BIOS configurations includes a BIOS boot specification order for a plurality of hard drives and a BIOS boot specification order for a plurality of network devices.


Claim 36. The system of claim 35, wherein the selection input includes at least one of a menu, an item, a subitem or a value.
Claim 26. Claim 26 is substantially similar to claim 36.

2, 7. The method of claim 1, wherein the selection input includes at least one of a menu, an item, a subitem, or a value.

Claim 38. The system of claim 35, wherein the interface includes a selection input to allow a user to select a BIOS configuration for a group of nodes, a single node, or every node.
Claim 29. Claim 29 is substantially similar to claim 38.

3, 8. The method of claim 1, wherein the interface includes a selection input to allow a user to select a BIOS configuration for a group of nodes, a single node, or every node.

Claims 39, 30. The system of claim 31, wherein the intelligent engine is operable to compare the selected BIOS option with an existing BIOS option of each of the nodes, and leaves the existing BIOS option if the selected BIOS option is the same as the existing BIOS option.
4, 9. The method of claim 1, further comprising comparing the selected BIOS option with an existing BIOS option of each of the nodes, and leaving the existing BIOS option if the selected BIOS option is the same as the existing BIOS option.

Claim 31. A system to automatically configure the basic input output system (BIOS) of nodes in a networked cluster, the system comprising:
a deployment hardware server connected via the network to each of the nodes in the cluster;
a BIOS configuration file including a plurality of stored accessible options for BIOS configurations, wherein each of the BIOS configurations includes a BIOS boot specification order for a plurality of hard drives on the node and a BIOS boot specification order for a plurality of network devices accessible by the node;
an intelligent engine executed by the deployment hardware server operable to:
select at least one of the accessible BIOS options for at least one BIOS configuration for each of the nodes via an intelligent engine based on a predefined rule; 
power up each of the nodes in the networked cluster after selection of the BIOS configuration options; and
apply the selected BIOS configuration option to the BIOS for each of the nodes.

Claim 27. The method of claim 25, wherein the deployment server includes BIOS configuration files including the plurality of files, and wherein based on the selection input, the deployment server searches the BIOS configuration file for a matching file to the selection input.

Claim 28. The method of claim 27, wherein the predetermined rules include a default BIOS option for the BIOS configuration if a match between the selection input and BIOS configuration file is not found.

Claims 32, 22. The system of claim 31, wherein the BIOS configuration is a boot up source.

Claims 23, 33. The method of claim 22, wherein the corresponding BIOS options include a memory on the node, a removable memory device, and a network storage device.

Claim 34. The system of claim 32, further comprising a display coupled to the deployment server, wherein the deployment server generates an interface on the display, the interface including the plurality of options in the order, and an input mechanism to select one of the plurality of options.
Claim 24. Claim 24 is substantially similar to claim 34.

Claim 35. The system of claim 34, wherein the interface includes a selection input to allow a user to select a BIOS configuration for at least one of the nodes, and wherein the predefined rules follow the selected BIOS configuration.
Claim 25. Claim 25 is substantially similar to claim 35.

Claim 37. The system of claim 35, wherein based on the selection input, the deployment server searches the BIOS configuration file for a matching file to the selection input.

6, 10. A system to automatically configure the basic input output system (BIOS) of nodes in a networked cluster, the system comprising: a deployment hardware server connected via the network to each of the nodes in the cluster; a BIOS configuration file including a plurality of stored accessible options for BIOS configurations, wherein each of the BIOS configurations includes a BIOS boot specification order for a plurality of hard drives and a BIOS boot specification order for a plurality of network devices; an intelligent engine operable to: select at least one of the accessible BIOS options for at least one BIOS configuration for each of the nodes via an intelligent engine based on a predefined rule, wherein the corresponding BIOS options include a memory on the node, a removable memory device, and a network storage device; and configure the BIOS for each of the nodes according to the selected BIOS configuration option; and a display coupled to the deployment server, wherein the deployment server generates an interface on the display, the interface including the plurality of options in the order, and an input mechanism to select one of the plurality of options, wherein the interface includes a selection input to allow a user to select a BIOS configuration for at least one of the nodes; wherein the BIOS configuration is a boot up source; wherein the predefined rules follow the selected BIOS configuration; wherein based on the selection input, the deployment server searches the BIOS configuration files for a matching file to the selection input; and wherein the predetermined rules select one of the plurality of options based on a preselected order of accessible BIOS options for the BIOS configuration, if a match between the selection input and BIOS configuration files is not found.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21-30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “applying the selected BIOS configuration option to the BIOS for each of the nodes via the deployment server,” which is not disclosed by the applicant’s specification. The examiner reviewed the applicant’s specification and did not find the support for the aforementioned limitation. The applicant’s remarks dated 10/28/2021 do not point to the section of the applicant’s disclosure where the support for the aforementioned limitation is present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 30-33, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Civilini et al. (Pub. No.: US 2013/0290694, hereinafter, “Civilini”) in view of Lee et al. (Patent No.: US 6,754,818, hereinafter, “Lee”), and further in view of El-Haj-mahmoud et al. (Pub. No.: US 2006/0282652, hereinafter, “El-Haj-mahmoud”), Weber et al. (Pub. No.: US 2014/0201515, hereinafter, “Weber”), and Shih, Ching-Chih (Pub. No.: US 2016/0179555, hereinafter, “Shih”).
Claim 21. Civilini teaches:
A method for configuring the basic input output system (BIOS) of nodes in a networked cluster, the method comprising: – in paragraphs [0025], [0055], [0092] ([0025] “Blade servers 22 may contain one or more blades.” [0055] “The "boot policy agent" refers to a method by which the configuration of boot options is propagated to various components of communication system 10.” [0092] “Blade 26 may load boot agent code 42 in BIOS 44.”) 
establishing a connection between a deployment server and each of the nodes via a network, – in paragraphs [0024], [0025], [0050] ([0024] “a switch managing the blade.” [0025] “Blade servers 22 may contain one or more blades.” [0050] “The BIOS download of boot agent 40 may be made secure by vMedia, which may utilize hardware (e.g., wired or wireless) connections between blade 26 and switch 20.”)

Civilini does not explicitly teach:
wherein the deployment server is operable to access a plurality of stored different options for BIOS configurations.
However, Lee teaches:
wherein the deployment server is operable to access a plurality of stored different options for BIOS configurations – on lines 14-16 in column 3, on lines 24-31 in column 3 (on lines 14-16 in column 3 “The boot devices 102 contain, among other things, multiple copies of a boot image 104 ….” on lines 24-31 in column 3 “Also included in the computer system 100 is a nonvolatile memory device 110 (e.g., flash memory) containing a system firmware 112 (e.g., BIOS program 112) whose primary function is to find and load the boot image 104 from one of the boot devices 102. The BIOS program 112 has access to a list of boot devices 114 it can load the boot image from.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini with Lee (which is an analogous art) to include wherein the deployment server is operable to access a plurality of stored different options for BIOS configurations, as taught by Lee, on lines 31-34 in column 1, to provide a technique where multiple copies of the boot image are available so that an operating system can be loaded and initialized even if one of the boot images is corrupted.

Combination of Civilini and Lee does not explicitly teach:
wherein each of the BIOS configurations includes a BIOS boot specification order for a plurality of first sources on the node and a BIOS boot specification order for a plurality of second sources accessible by the node; selecting at least one of the accessible BIOS options for at least one BIOS configuration for each of the nodes via an intelligent engine executed by the deployment server based on a predefined rule; configuring the BIOS for each of the nodes according to the selected BIOS configuration option.
However, El-Haj-mahmoud teaches:
wherein each of the BIOS configurations includes a BIOS boot specification order for a plurality of first sources on the node and a BIOS boot specification order for a plurality of second sources accessible by the node; – in paragraphs [0013], [0020], [0021] ([0013] “The BIOS boot order table may contain a list of rankings for all bootable devices …. The rankings allow CPU 30 to use the BIOS software stored in server 20 to boot from the various bootable devices in a pre-selected order. … CPU 30 will look to the subsequent entries on the boot table to determine which device to use to boot until server 20 successfully boots.” [0020] “CPU 30 can save the new boot order table to the non-volatile storage units 90 ….”)
selecting at least one of the accessible BIOS options for at least one BIOS configuration for each of the nodes via an intelligent engine executed by the deployment server based on a predefined rule; – in paragraphs [0003], [0012], [0013], [0020], [0021] ([0003] “bootable devices … supply their own boot code.” [0012] “computer system … 10, including a server 20.” [0013] “The BIOS boot order table may contain a list of rankings for all bootable devices …. The rankings allow CPU 30 to use the BIOS software stored in server 20 to boot from the various bootable devices in a pre-selected order. … CPU 30 will look to the subsequent entries on the boot table to determine which device to use to boot until server 20 successfully boots.” [0020] “CPU 30 can save the new boot order table to the non-volatile storage units 90 ….” [0021] “computer system 10 may include multiple servers ….”)
applying the selected BIOS configuration options to the BIOS for each of the nodes via the deployment server. – in paragraphs [0012], [0013], [0021] ([0012] “computer system … 10, including a server 20.” [0013] “CPU 30 will look to the subsequent entries on the boot table to determine which device to use to boot until server 20 successfully boots.” [0021] “computer system 10 may include multiple servers ….”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini and Lee with El-Haj-mahmoud (which is an analogous art) to include wherein each of the BIOS configurations includes a BIOS boot specification order for a plurality of first sources on the node and a BIOS boot specification order for a plurality of second sources accessible by the node; selecting at least one of the accessible BIOS options for at least one BIOS configuration for each of the nodes via an intelligent engine executed by the deployment server based on a predefined rule; configuring the BIOS for each of the nodes according to the selected BIOS configuration option, as taught by El-Haj-mahmoud, in paragraph [0006], to enable rebooting of a computer system using a BIOS boot order table, even if multiple bootable devices have been rearranged or added to the computer system.

Combination of Civilini, Lee, and El-Haj-mahmoud does not explicitly teach:
wherein the first source is a hard drive and the second source is a network device.
However, Weber teaches:
wherein the first source is a hard drive and the second source is a network device – in paragraph [0016] ([0016] “the computer is booted from an image source. The computer is bootable from, for example, a CD-ROM, DVD-ROM disc, removable non-volatile memory (NVRAM) device such as USB key or smartcard, network-accessible server, or from a partition on the hard drive. After the image (e.g., Windows Preinstall Environment) is loaded, the imaging process may detect the hardware model from a BIOS string on the computer and take the necessary steps to setup for image installation on that platform.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, and El-Haj-mahmoud with Weber (which is an analogous art) to include wherein the first source is a hard drive and the second source is a network device, as taught by Weber, in paragraph [0016], to provide a simple user-friendly interface to enable end-users to complete the imaging process without requiring assisted IT support.

	Combination of Civilini, Lee, El-Haj-mahmoud, and Weber does not explicitly teach:
	powering up each of the nodes in the networked cluster via the deployment server after selection of the BIOS configuration options.
However, Shih teaches:
	powering up each of the nodes in the networked cluster via the deployment server after selection of the BIOS configuration options; and – in paragraph [0040] ([0040] “As shown in FIG. 1, a server management device 114 can configure a specific booting server to boot from a selected iSCSI storage device. For example, server management device 114 can be connected to booting server 100, 102 and 104 via a LAN. An administrator, by server management device 114, can set a BIOS boot sequence to booting server 100. The BIOS boot sequence can specify from which target device the client device shall be booted.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, El-Haj-mahmoud, and Weber with Shih (which is an analogous art) to include powering up each of the nodes in the networked cluster via the deployment server after selection of the BIOS configuration options, as taught by Shih, in paragraph [0030], to improve the remote booting protocol by providing an automatic mechanism that can configure a large number of networked servers.

Claim 31. Civilini teaches:
A system to automatically configure the basic input output system (BIOS) of nodes in a networked cluster, the system comprising: – in paragraphs [0025], [0055], [0092] ([0025] “Blade servers 22 may contain one or more blades.” [0055] “The "boot policy agent" refers to a method by which the configuration of boot options is propagated to various components of communication system 10.” [0092] “Blade 26 may load boot agent code 42 in BIOS 44.”)
a deployment hardware server connected via the network to each of the nodes in the cluster; – in paragraphs [0024], [0025], [0050] ([0024] “a switch managing the blade.” [0025] “Blade servers 22 may contain one or more blades.” [0050] “The BIOS download of boot agent 40 may be made secure by vMedia, which may utilize hardware (e.g., wired or wireless) connections between blade 26 and switch 20.”)

Civilini does not explicitly teach:
a BIOS configuration file including a plurality of stored accessible options for BIOS configurations.
However, Lee teaches:
a BIOS configuration file including a plurality of stored accessible options for BIOS configurations – on lines 14-16 in column 3, on lines 24-31 in column 3 (on lines 14-16 in column 3 “The boot devices 102 contain, among other things, multiple copies of a boot image 104 ….” on lines 24-31 in column 3 “Also included in the computer system 100 is a nonvolatile memory device 110 (e.g., flash memory) containing a system firmware 112 (e.g., BIOS program 112) whose primary function is to find and load the boot image 104 from one of the boot devices 102. The BIOS program 112 has access to a list of boot devices 114 it can load the boot image from.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini with Lee (which is an analogous art) to include a BIOS configuration file including a plurality of stored accessible options for BIOS configurations, as taught by Lee, on lines 31-34 in column 1, to provide a technique where multiple copies of the boot image are available so that an operating system can be loaded and initialized even if one of the boot images is corrupted.

Combination of Civilini and Lee does not explicitly teach:
wherein each of the BIOS configurations includes a BIOS boot specification order for a plurality of first sources on the node and a BIOS boot specification order for a plurality of second sources accessible by the node; an intelligent engine executed by the deployment hardware server operable to: select at least one of the accessible BIOS options for at least one BIOS configuration for each of the nodes via an intelligent engine based on a predefined rule; and apply the selected BIOS configuration option to the BIOS for each of the nodes.
However, El-Haj-mahmoud teaches:
wherein each of the BIOS configurations includes a BIOS boot specification order for a plurality of first sources on the node and a BIOS boot specification order for a plurality of second sources accessible by the node; – in paragraphs [0013], [0020], [0021] ([0013] “The BIOS boot order table may contain a list of rankings for all bootable devices …. The rankings allow CPU 30 to use the BIOS software stored in server 20 to boot from the various bootable devices in a pre-selected order. … CPU 30 will look to the subsequent entries on the boot table to determine which device to use to boot until server 20 successfully boots.” [0020] “CPU 30 can save the new boot order table to the non-volatile storage units 90 ….”)
an intelligent engine executed by the deployment hardware server operable to: select at least one of the accessible BIOS options for at least one BIOS configuration for each of the nodes via an intelligent engine based on a predefined rule; and – in paragraphs [0003], [0012], [0013], [0020], [0021] ([0003] “bootable devices … supply their own boot code.” [0012] “computer system … 10, including a server 20.” [0013] “The BIOS boot order table may contain a list of rankings for all bootable devices …. The rankings allow CPU 30 to use the BIOS software stored in server 20 to boot from the various bootable devices in a pre-selected order. … CPU 30 will look to the subsequent entries on the boot table to determine which device to use to boot until server 20 successfully boots.” [0020] “CPU 30 can save the new boot order table to the non-volatile storage units 90 ….” [0021] “computer system 10 may include multiple servers ….”)
apply the selected BIOS configuration option to the BIOS for each of the nodes. – in paragraphs [0012], [0013], [0021] ([0012] “computer system … 10, including a server 20.” [0013] “CPU 30 will look to the subsequent entries on the boot table to determine which device to use to boot until server 20 successfully boots.” [0021] “computer system 10 may include multiple servers ….”) 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini and Lee with El-Haj-mahmoud (which is an analogous art) to include wherein each of the BIOS configurations includes a BIOS boot specification order for a plurality of first sources on the node and a BIOS boot specification order for a plurality of second sources accessible by the node; an intelligent engine executed by the deployment hardware server operable to: select at least one of the accessible BIOS options for at least one BIOS configuration for each of the nodes via an intelligent engine based on a predefined rule; and apply the selected BIOS configuration option to the BIOS for each of the nodes, as taught by El-Haj-mahmoud, in paragraph [0006], to enable rebooting of a computer system using a BIOS boot order table, even if multiple bootable devices have been rearranged or added to the computer system.

Combination of Civilini, Lee, and El-Haj-mahmoud does not explicitly teach:
wherein the first source is a hard drive and the second source is a network device.
However, Weber teaches:
wherein the first source is a hard drive and the second source is a network device – in paragraph [0016] ([0016] “the computer is booted from an image source. The computer is bootable from, for example, a CD-ROM, DVD-ROM disc, removable non-volatile memory (NVRAM) device such as USB key or smartcard, network-accessible server, or from a partition on the hard drive. After the image (e.g., Windows Preinstall Environment) is loaded, the imaging process may detect the hardware model from a BIOS string on the computer and take the necessary steps to setup for image installation on that platform.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, and El-Haj-mahmoud with Weber (which is an analogous art) to include wherein the first source is a hard drive and the second source is a network device, as taught by Weber, in paragraph [0016], to provide a simple user-friendly interface to enable end-users to complete the imaging process without requiring assisted IT support.

	Combination of Civilini, Lee, El-Haj-mahmoud, and Weber does not explicitly teach:
	powering up each of the nodes in the networked cluster after selection of the BIOS configuration options.
However, Shih teaches:
	powering up each of the nodes in the networked cluster after selection of the BIOS configuration options; and – in paragraph [0040] ([0040] “As shown in FIG. 1, a server management device 114 can configure a specific booting server to boot from a selected iSCSI storage device. For example, server management device 114 can be connected to booting server 100, 102 and 104 via a LAN. An administrator, by server management device 114, can set a BIOS boot sequence to booting server 100. The BIOS boot sequence can specify from which target device the client device shall be booted.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, El-Haj-mahmoud, and Weber with Shih (which is an analogous art) to include powering up each of the nodes in the networked cluster after selection of the BIOS configuration options, as taught by Shih, in paragraph [0030], to improve the remote booting protocol by providing an automatic mechanism that can configure a large number of networked servers.

Claims 32, 22. Combination of Civilini, Lee, El-Haj-mahmoud, Weber, and Shih teaches The system of claim 31 – refer to the indicated claim for reference(s).

Lee further teaches:
wherein the BIOS configuration is a boot up source. – on lines 27-29 in column 3 (on lines 27-29 in column 3 “find and load the boot image 104 from one of the boot devices 102. The BIOS program 112 has access to a list of boot devices 114 it can load the boot image from.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, El-Haj-mahmoud, Weber, and Shih with Lee (which is an analogous art) to include wherein the BIOS configuration is a boot up source, as taught by Lee, on lines 31-34 in column 1, to provide a technique where multiple copies of the boot image are available so that an operating system can be loaded and initialized even if one of the boot images is corrupted.

Claims 23, 33. Combination of Civilini, Lee, El-Haj-mahmoud, Weber, and Shih teaches The method of claim 22 – refer to the indicated claim for reference(s).

Weber further teaches:
wherein the corresponding BIOS options include a memory on the node, a removable memory device, and a network storage device. – in paragraph [0016] ([0016] “the computer is booted from an image source. The computer is bootable from, for example, a CD-ROM, DVD-ROM disc, removable non-volatile memory (NVRAM) device such as USB key or smartcard, network-accessible server, or from a partition on the hard drive. After the image (e.g., Windows Preinstall Environment) is loaded, the imaging process may detect the hardware model from a BIOS string on the computer and take the necessary steps to setup for image installation on that platform.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, El-Haj-mahmoud, and Shih with Weber (which is an analogous art) to include wherein the corresponding BIOS options include a memory on the node, a removable memory device, and a network storage device, as taught by Weber, in paragraph [0016], to provide a simple user-friendly interface to enable end-users to complete the imaging process without requiring assisted IT support.

Claims 39, 30. Combination of Civilini, Lee, El-Haj-mahmoud, Weber, and Shih teaches The system of claim 31 – refer to the indicated claim for reference(s).

El-Haj-mahmoud further teaches:
wherein the intelligent engine is operable to compare the selected BIOS option with an existing BIOS option of each of the nodes, and leaves the existing BIOS option if the selected BIOS option is the same as the existing BIOS option. – in paragraphs [0020], [0021] ([0020] “This BIOS boot order table would likely have been generated previously to boot computer system 10 according to the … manufacturer's preferences. CPU 30 will compare the four-byte signatures for each entry in the BIOS boot order table with the four-byte signatures of each entry in the newly created BIOS boot order table …. CPU 30 will then adjust the boot order in the new BIOS boot order table to reflect the order shown in the old BIOS boot order table, as described in block 190.” [0021] “computer system 10 may include multiple servers ….”) 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, Weber, and Shih with El-Haj-mahmoud (which is an analogous art) to include wherein the intelligent engine is operable to compare the selected BIOS option with an existing BIOS option of each of the nodes, and leaves the existing BIOS option if the selected BIOS option is the same as the existing BIOS option, as taught by El-Haj-mahmoud, in paragraph [0006], to enable rebooting of a computer system using a BIOS boot order table, even if multiple bootable devices have been rearranged or added to the computer system.

Claim(s) 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Civilini et al. (Pub. No.: US 2013/0290694, hereinafter, “Civilini”) in view of Lee et al. (Patent No.: US 6,754,818, hereinafter, “Lee”), and further in view of El-Haj-mahmoud et al. (Pub. No.: US 2006/0282652, hereinafter, “El-Haj-mahmoud”) Weber et al. (Pub. No.: US 2014/0201515, hereinafter, “Weber”), Shih, Ching-Chih (Pub. No.: US 2016/0179555, hereinafter, “Shih”), and Hubacher et al. (Patent No.: US 6,539,473, hereinafter, “Hubacher”).
Claim 24. Claim 24 is substantially similar to claim 34.

Claim 34. Combination of Civilini, Lee, El-Haj-mahmoud, Weber, and Shih teaches The system of claim 32 – refer to the indicated claim for reference(s).

Combination of Civilini, Lee, El-Haj-mahmoud, Weber, and Shih does not explicitly teach:
further comprising a display coupled to the deployment server, wherein the deployment server generates an interface on the display, the interface including the plurality of options in the order, and an input mechanism to select one of the plurality of options.
However, Hubacher teaches:
further comprising a display coupled to the deployment server, wherein the deployment server generates an interface on the display, – on lines 68-67 in column 10, on lines 1-4 in column 11 (on lines 68-67 in column 10, on lines 1-4 in column 11 “RIPLMENU then matches the request against the files in the server (820). … If a match is made then the menu information is transmitted to the client workstation (830).”)
the interface including the plurality of options in the order, and an input mechanism to select one of the plurality of options. – on lines 13-16 in column 3 (on lines 13-16 in column 3 “The menu information is passed to the client by way of this process and this gives the administrator the ability to change the options remotely.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, El-Haj-mahmoud, Weber, and Shih with Hubacher (which is an analogous art) to include a display coupled to the deployment server, wherein the deployment server generates an interface on the display, the interface including the plurality of options in the order, and an input mechanism to select one of the plurality of options, as taught by Hubacher, on lines 47-49 in column 2, to provide a technique an administrator to make changes to boot manager configuration from a server without any direct involvement at the local computing system.

Claim(s) 25-29 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Civilini et al. (Pub. No.: US 2013/0290694, hereinafter, “Civilini”) in view of Lee et al. (Patent No.: US 6,754,818, hereinafter, “Lee”), and further in view of El-Haj-mahmoud et al. (Pub. No.: US 2006/0282652, hereinafter, “El-Haj-mahmoud”) Weber et al. (Pub. No.: US 2014/0201515, hereinafter, “Weber”), Shih, Ching-Chih (Pub. No.: US 2016/0179555, hereinafter, “Shih”), Hubacher et al. (Patent No.: US 6,539,473, hereinafter, “Hubacher”), and Dvorkin et al. (Pub No.: US 2011/0225274, hereinafter, “Dvorkin”).
Claim 25. Claim 25 is substantially similar to claim 35.

Claim 26. Claim 26 is substantially similar to claim 36.

Claim 27. Combination of Civilini, Lee, El-Haj-mahmoud, Weber, Shih, Hubacher, and Dvorkin teaches The method of claim 25 – refer to the indicated claim for reference(s).

Dvorkin further teaches:
 wherein the deployment server includes BIOS configuration files including the plurality of files, and – in paragraph [0032], Fig. 2 ([0032] “the SMF component 110 provides a software application which allows a user to manage the BIOS settings on a remote computing system using the normalized BIOS definition 115 and BIOS profiles 235.”) 
wherein based on the selection input, the deployment server searches the BIOS configuration file for a matching file to the selection input. – in paragraph [0042] ([0042] “At step 510, the SMF component 110 identifies the BIOS profile associated with the specified server "personality." … a user requests BIOS on a computer system be configured for a "personality" profile associated with a database server.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, El-Haj-mahmoud, Weber, Shih, and Hubacher with Dvorkin (which is an analogous art) to include wherein the deployment server includes BIOS configuration files including the plurality of files, and wherein based on the selection input, the deployment server searches the BIOS configuration file for a matching file to the selection input, as taught by Dvorkin, in paragraph [0020], to allow a user to manage BIOS settings on a remote computing system (e.g., for managing a server within a data center).

Claim 28. Combination of Civilini, Lee, El-Haj-mahmoud, Weber, Shih, Hubacher, and Dvorkin teaches The method of claim 27 – refer to the indicated claim for reference(s).

Dvorkin further teaches:
wherein the predetermined rules include a default BIOS option for the BIOS configuration if a match between the selection input and BIOS configuration file is not found. – in paragraph [0032], [0042], Fig. 2 ([0032] “the SMF component 110 provides a software application which allows a user to manage the BIOS settings on a remote computing system using the normalized BIOS definition 115 and BIOS profiles 235.” [0042] “At step 510, the SMF component 110 identifies the BIOS profile associated with the specified server "personality." … a user requests BIOS on a computer system be configured for a "personality" profile associated with a database server.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, El-Haj-mahmoud, Weber, Shih, and Hubacher with Dvorkin (which is an analogous art) to include wherein the predetermined rules include a default BIOS option for the BIOS configuration if a match between the selection input and BIOS configuration file is not found, as taught by Dvorkin, in paragraph [0020], to allow a user to manage BIOS settings on a remote computing system (e.g., for managing a server within a data center).

Claim 29. Claim 29 is substantially similar to claim 38.

Claim 35. Combination of Civilini, Lee, El-Haj-mahmoud, Weber, Shih, and Hubacher teaches The system of claim 34 – refer to the indicated claim for reference(s).

Combination of Civilini, Lee, El-Haj-mahmoud, Weber, Shih, and Hubacher does not explicitly teach:
wherein the interface includes a selection input to allow a user to select a BIOS configuration for at least one of the nodes, and wherein the predefined rules follow the selected BIOS configuration.
However, Dvorkin teaches:
wherein the interface includes a selection input to allow a user to select a BIOS configuration for at least one of the nodes, and wherein the predefined rules follow the selected BIOS configuration. – in paragraphs [0032], [0041], [0042] ([0032] “allows a user to manage the BIOS settings on a remote computing system using the normalized BIOS definition 115 and BIOS profiles 235.” [0041] “receives a request to configure a server with a specified server "personality." … a server "personality" profile may also include (or reference) a BIOS profile (e.g., BIOS profile 235) specifying a set of normalized BIOS settings needed by (or at least an optimized for) the server to execute the application.” [0042] “a user requests BIOS on a computer system be configured for a "personality" profile associated with a database server.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, El-Haj-mahmoud, Weber, Shih, and Hubacher with Dvorkin (which is an analogous art) to include wherein the interface includes a selection input to allow a user to select a BIOS configuration for at least one of the nodes, and wherein the predefined rules follow the selected BIOS configuration, as taught by Dvorkin, in paragraph [0020], to allow a user to manage BIOS settings on a remote computing system (e.g., for managing a server within a data center).

Claim 36. Combination of Civilini, Lee, El-Haj-mahmoud, Weber, Shih, Hubacher, and Dvorkin teaches The system of claim 35 – refer to the indicated claim for reference(s).

Hubacher further teaches:
wherein the selection input includes at least one of a menu, an item, a subitem or a value. – on lines 13-16 in column 3 (on lines 13-16 in column 3 “The menu information is passed to the client by way of this process and this gives the administrator the ability to change the options remotely.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, El-Haj-mahmoud, Weber, Shih, and Dvorkin with Hubacher (which is an analogous art) to include wherein the selection input includes at least one of a menu, an item, a subitem or a value, as taught by Hubacher, on lines 34-38 in column ,1 to boot a computing system from the server so that the memory space can be saved in the computing system.

Claim 37. Combination of Civilini, Lee, El-Haj-mahmoud, Weber, Shih, Hubacher, and Dvorkin teaches The system of claim 35 – refer to the indicated claim for reference(s).

Dvorkin further teaches:
wherein based on the selection input, the deployment server searches the BIOS configuration file for a matching file to the selection input. – in paragraph [0042] ([0042] “At step 510, the SMF component 110 identifies the BIOS profile associated with the specified server "personality." … a user requests BIOS on a computer system be configured for a "personality" profile associated with a database server.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, El-Haj-mahmoud, Weber, and Shih with Dvorkin (which is an analogous art) to include wherein based on the selection input, the deployment server searches the BIOS configuration file for a matching file to the selection input, as taught by Dvorkin, in paragraph [0020], to allow a user to manage BIOS settings on a remote computing system (e.g., for managing a server within a data center).

Claim 38. Combination of Civilini, Lee, El-Haj-mahmoud, Weber, Shih, Hubacher, and Dvorkin teaches The system of claim 35 – refer to the indicated claim for reference(s).

Dvorkin further teaches:
wherein the interface includes a selection input to allow a user to select a BIOS configuration for a group of nodes, a single node, or every node. – in paragraphs [0041], [0042] ([0041] “receives a request to configure a server with a specified server "personality." … a server "personality" profile may also include (or reference) a BIOS profile (e.g., BIOS profile 235) specifying a set of normalized BIOS settings needed by (or at least an optimized for) the server to execute the application.” [0042] “a user requests BIOS on a computer system be configured for a "personality" profile associated with a database server.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Civilini, Lee, El-Haj-mahmoud, Weber, Shih, and Hubacher with Dvorkin (which is an analogous art) to include wherein the interface includes a selection input to allow a user to select a BIOS configuration for a group of nodes, a single node, or every node, as taught by Dvorkin, in paragraph [0020], to allow a user to manage BIOS settings on a remote computing system (e.g., for managing a server within a data center).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449